        Case 2:17-cr-00354-APG-EJY Document 130 Filed 08/13/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00354-APG-EJY
 4                 Plaintiff,                          ORDER
 5          v.
 6   MORRIS COLLINS,
 7                 Defendant.
 8
 9
            Based upon the stipulation of the parties and good cause appearing therein, IT IS
10
     ORDERED that the Sentencing hearing currently scheduled for August 19, 2021 at 9:30 a.m.,
11
     be vacated and continued to October 6, 2021, at the hour of 10:00 a.m. Courtroom 6C.
12
            DATED this 13th day of August 2021.
13
14
15                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
